      Case 3:20-cv-00972-WHA-CSC Document 3 Filed 01/06/21 Page 1 of 1




             IN THE DISTRICT COURT OF THE UNITED STATES
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          EASTERN DIVISION

TIMOTHY SCOTT DENNY, # 290082,                )
                                              )
      Petitioner,                             )
                                              )      CIVIL ACTION NO.
v.                                            )      3:20-CV-972-WHA-CSC
                                              )            [WO]
ROLANDA CALLOWAY, et al.,                     )
                                              )
      Respondents.                            )

                                      ORDER

      On December 9, 2020, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. Doc. # 2. Upon an independent review of the

record and consideration of the Recommendation, it is ORDERED that:

      1. The Magistrate Judge’s Recommendation (Doc. # 2) is ADOPTED; and

      2. This case is DISMISSED for lack of jurisdiction, in accordance with the

provisions of 28 U.S.C. § 2244(b)(3)(A), because Petitioner has not obtained the

required permission from the Eleventh Circuit Court of Appeals authorizing a

federal district court to consider Petitioner’s successive habeas application.

      A final judgment will be entered separately.

      ONE this 6th day of January, 2021.

                            /s/ W. Harold Albritton
                          W. HAROLD ALBRITTON
                          SENIOR UNITED STATES DISTRICT JUDGE
